Citation Nr: 0409329	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-08 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a brain tumor.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1987 to March 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

Although the RO adjudicated the veteran's claim seeking 
service connection for a brain tumor de novo in the August 
2002 rating decision, this matter was the subject of a 
previous final rating decision in March 1998.  (The RO noted 
the earlier final decision, reopened the claim, and addressed 
it on the merits.)  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Board 
must make a de novo determination on the issue of whether new 
and material evidence has been received sufficient to reopen 
a finally disallowed claim when such claim was previously 
disallowed based upon the same factual basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The issue has 
been characterized accordingly.  


FINDINGS OF FACT

1.  An unappealed March 1998 rating decision denied service 
connection for a brain tumor, finding, in essence, that the 
evidence did not show that the brain tumor was related to 
service.  

2.  Evidence added to the record since the March 1998 
determination does not by itself, or when considered with 
previous evidence, relate to an unestablished fact necessary 
to substantiate the claim; does not show that the veteran's 
brain tumor was manifested in service or within the first 
post-service year, or is otherwise related to service; and 
considered by itself or together with previous evidence of 
record, it does not raise a reasonable possibility of 
substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
for service connection for a brain tumor may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  It is significant to note that the VCAA revised VA 
duties to assist and notify, but that the enhanced duty to 
assist provisions do not apply until a previously denied 
claim has been reopened.  38 U.S.C.A. § 5103A(f).  
Furthermore, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective for claims filed 
on or after August 29, 2001.  The instant claim to reopen was 
filed after that date, and the new definition applies.  

VA has fully complied with the mandates of the VCAA.  The 
veteran was provided a copy of the decision denying his 
claim.  The RO provided the veteran notification of the VCAA 
in June 2002 (prior to the rating appealed).  By the notice 
and the March 2003 Statement of the Case (SOC) he was advised 
of the controlling law and regulations, and informed what 
evidence was of record and what evidence was needed to 
establish entitlement to the benefit sought.  Furthermore, 
the June 2002 letter included notification of the changes in 
duty to assist resulting from the VCAA, and provided specific 
notice concerning the veteran's and VA's respective 
responsibilities in development of evidence.  While the VCAA 
letter advised him to submit additional evidence within 30 
days, it went on to inform him that evidence received within 
a year would be considered.  In fact, everything received to 
date has been considered.  Although the June 2002 letter 
cited the "former" definition of new and material evidence 
(which does not apply here because, as noted above, the 
instant claim was filed after the effective date of the new 
definition), the veteran is not prejudiced by such omission 
as he was notified in the August 2002 decision and the March 
2003 SOC that, in order to successfully reopen his claim, he 
would have to provide competent (medical) evidence of a 
diagnosis of, or treatment for, symptoms related to his brain 
tumor during service or within the first post-service year.  
Thus, he was, in essence, informed exactly what evidence 
would suffice to reopen the claim.  In any event, evidence 
received since the 1998 decision is not sufficient to reopen 
the claim under either definition of new and material 
evidence.  As the veteran has had ample opportunity to submit 
additional evidence but has declined to do so, it appears 
that any further notice would be fruitless.  He is not 
prejudiced by the Board's proceeding with appellate review at 
this point.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004). (The Court has held that failing to remand a case 
strictly for adherence to the VCAA where, as here, further 
development could not possibly change the outcome of the 
decision, would be nonprejudicial error under 38 U.S.C.A. 
§ 7261(b)(2).)  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  

Notes to 38 U.S.C.A. § 5107 provide for potential 
reconsideration of claims recently denied or dismissed as not 
well grounded, but only those which became final in the 
period between July 14, 1999 and the enactment date of the 
VCAA, November 9, 2000.  As the veteran's claim for service 
connection was denied in March 1988 (and became final in 
March 1989), it is not among the cases which would for de 
novo reconsideration based on passage of the VCAA.  38 USCA 
§ 5107 (West 2002).   

While the duties to arrange for a VA examination or obtain a 
medical opinion do not attach to a petition to reopen a 
previously denied claim until the claim, in fact, is 
reopened, there are certain types of evidence (outlined in 
38 C.F.R. § 3.159(c)(1)(2)(3)) that must be secured.  That 
has been done.  



Factual Background

As noted above, in a March 1998 rating decision, the RO 
denied service connection for a brain tumor, finding, in 
essence, that such disability was not shown to be related to 
service.  The veteran did not appeal that decision, and it 
became final.  38 U.S.C.A. § 7105.  

Pertinent evidence of record at the time of the March 1998 
decision included a prior claim for service connection (for 
unrelated disabilities), filed on separation from active duty 
in April 1992, which notes several injuries sustained in 
service, but is negative for any mention of symptoms of a 
brain tumor; service medical records consisting of an August 
1987 examination prior to service entrance in which he was 
found physically qualified for duty, an August 1987 report of 
medical history indicating no health problems other than 
tonsillectomy in 1972, a July 1991 report of medical history 
and qualification examination for specialized instruction, 
which were negative for any significant medical problems, 
including any symptoms of a brain tumor; the veteran's 
service medical record Master Problem List (HSC Form 79-R) 
which noted "no significant problems" in service; and a 
statement from the veteran in which he contended his brain 
tumor resulted from working in close proximity to large 
satellite dishes in service.  

Pertinent medical evidence added to the record since the 
March 1998 rating decision includes copies of VA hospital and 
outpatient treatment records from July 1997 to May 2001.  
Treatment notes from July 1997 indicate that the veteran 
complained of pressure behind both eyes, blurry peripheral 
vision, and dizzy spells accompanied by foul smells, 
hyperacusis, and déjà vu; results of a CT scan showed a right 
temporal lobe lesion.  He underwent a right temporal 
craniotomy and tumor resection, in July 1997, with no 
complications reported.  Although initial pathology reports 
indicated the tumor was glioma with some antiplastic 
features, the ultimate consensus was that the lesion was an 
extra-axial meningioma.  Post-operative scans showed a small 
amount of residual tumor in the surrounding brain.  
Subsequent MRI examinations in October 1997 and October 1999 
indicated that the tumor was either stable or slightly 
decreased in size, but results of a May 2001 MRI indicated a 
slight increase in size of the residual tumor.  
In his April 2002 claim to reopen the service connection 
claim, the veteran contended that, as he has been informed by 
his physicians that his tumor is a slow growing tumor, and as 
he experienced symptoms such as those appearing when his 
tumor before 1997, the condition began while he was in 
service.  

Analysis

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered. 38 U.S.C.A. § 7105(c).   Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The Federal Circuit has held, 
however, that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

As noted above, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the new criteria apply.  The revised definition requires that 
evidence raise a reasonable possibility of substantiating the 
claim in order to be considered "new and material," and 
defines material evidence as evidence, which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may also be granted for certain enumerated 
chronic diseases, including malignant tumors of the brain, if 
they become manifested to a compensable degree within one 
year of separation from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039, 1042  
(Fed. Cir. 1994).

As was noted, service connection for a brain tumor was 
previously denied based on a finding that there was no 
evidence relating the veteran's brain tumor to service.  For 
additional evidence to be new and material, to raise a 
reasonable possibility of substantiating the claim, and to 
relate to an unestablished fact necessary to substantiate the 
claim in this scenario, it would have to tend (by itself or 
together with evidence previously of record) to relate the 
veteran's brain tumor to service, i.e., show that it was 
manifested in service or in the first postservice year or 
show by competent (medical) opinion that it is related to 
event, injury, or disease in service.    

Here, the additional pertinent evidence received consists 
essentially of VA hospital and outpatient treatment notes 
showing that the veteran had a brain tumor, and describing 
the course of, and the treatment for, the disease.  This 
evidence is new in the sense that it was not previously 
associated with the record.  However, the evidence is not 
material.  In the March 1998 rating decision it was not 
disputed that the veteran had a brain tumor.  The 
unestablished fact necessary to establish service connection 
was the matter of a nexus between the brain tumor and the 
veteran's service.  No additional evidence received since the 
March 1998 rating decision tends to show that a brain tumor 
was manifested during service or in the first postservice 
year; and the additional evidence does not include a medical 
opinion relating the brain tumor to an event, injury, or 
disease in service.  Although the veteran again asserts that 
his brain tumor is a result of (or began during) his military 
service, his lay opinion is not competent evidence in the 
matter of medical etiology, and therefore cannot be deemed 
"material" for purpose of reopening the claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

All of the objective evidence added to the record since the 
March 1998 decision, while new, tends to establish facts that 
are either not in dispute or are not material.  None of the 
medical evidence received addresses the matter at hand, i.e., 
whether there is a nexus between the veteran's brain tumor 
and service.  Consequently, the additional evidence received 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim, does not raise a reasonable 
possibility of substantiating the claim, and is not new and 
material.  Hence, the claim may not be reopened.


ORDER

The appeal to reopen a claim for service connection for a 
brain tumor is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



